Case 2:20-cv-04798-RSWL-AFM Document 1-4 Filed 05/29/20 Pageiof2 Page ID#:24

EXHIBIT “4”
Case 2:20-cv-04798-RSWL-AFM Document 1-4 Filed 05/29/20 Page 2of2 Page ID #:25

Dna ee

 

    
    
   
 
 
   

BB dust ted |B roc: | che | Binck | son |Bus so |B ee « > Date & Time
1928-4ded-Sdet-f0d9193a7c8a filesust.com/ugd/7¢5556_dbch3aesbed34043638 ——_ Mee
7 em FL wT @yT Qa Bu aor Gjawo Mon Ble ilieemilinam TimeZone Clock

¥ Set date and time automatically: Apple Americas/U.S. (time.ar

May 2020 4@r
SuMo TuWe Th Fr Sa

BARS IEE anys Mens INS SH) re
DIAGNOSIS THIRD. WE ARE ALL ABOUT COMMUNITY STARTI sa seras
OTRAS. eh TTP S000

V7 18 19 20 21 22 23
24 25 26 27/249 29 30
31

 

To set date and time formats, use Language & Region preferences. Open Lang

a
(2) Click the lock to make changes.
